196 Cal.App.2d 330 (1961)
THE PEOPLE, Respondent,
v.
MEHNET OKUR, Appellant.
Crim. No. 7188. 
California Court of Appeals. Second Dist., Div. Two.  
Oct. 16, 1961.
 Mehnet Okur, in pro. per., for Appellant.
 Stanley Mosk, Attorney General, William E. James, Assistant Attorney General, and Jack K. Weber, Deputy Attorney General, for Respondent.
 ASHBURN, J.
 Tried without a jury, defendant was convicted of forcible rape and now appeals. Appellant's sole contention is that the presumption of innocence supported *331 by his own testimony carries such weight that the testimony of the prosecutrix cannot prevail. [1] That testimony is substantially corroborated but were the converse true the absence of corroboration would not be controlling if the court believed the victim's story. (People v. Soto, 155 Cal.App.2d 344, 345 [317 P.2d 1005]; People v. Frye, 117 Cal.App.2d 101, 103 [225 P.2d 105]; People v. Mayes, 66 Cal. 597, 598 [6 P. 691, 56 Am.St.Rep. 119]; People v. Gidney, 10 Cal.2d 138, 143 [73 P.2d 1186]; Fricke on California Criminal Law, 7th ed., p. 206.)
 [2] The victim's testimony is to the effect that she resisted defendant's advances until he beat her into unconsciousness during which period he satisfied his lust. His version is that there was mutually voluntary sexual intercourse. The trial judge obviously believed the prosecutrix and disbelieved defendant; the cold record discloses that he was amply justified in so doing.
 Judgment affirmed.
 Fox, P. J., and Herndon, J., concurred.